        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       52 inFiled
                                   51 Filed    NYSD 10/14/20 Page 1 ofPage
                                                      on 10/13/2020    1   1 of 1




                              Application granted. The time for defendants to answer
                              or otherwise move with respect to the second amended
                              complaint is extended to 11/4/2020.

                              SO ORDERED.

                              _______________________
                              Philip M. Halpern
                              United States District Judge

                              Dated: New York, New York
                                     October 14, 2020
